Citation Nr: 0532840	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed back pain 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed joint 
pain (other than knees and back) to include as due to an 
undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1975 
and from December 1990 to February 1992, to include service 
in the Southwest Asia Theater of Operations, and had other 
service in the Reserve.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 RO decision.  

In June 2004, the Board remanded the issues on appeal for 
further evidentiary development.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War from 
January 10, 1991 to May 8, 1991.  

3.  The currently demonstrated degenerative disc and joint 
disease of the lumbosacral spine is not shown to be due to 
any event or incident in the veteran's active service or any 
period of active duty for training.  

4.  The currently claimed low back pain is shown to be 
associated with the veteran's clinically demonstrated 
degenerative disc and joint disease of the lumbosacral spine.  

5.  The veteran currently is not shown to be suffering from 
joint pain (other than in the knees and back) that may be 
attributed to an undiagnosed illness or other event or 
incident of his service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
back pain including degenerative disc and joint disease of 
the lumbosacral spine is not due to an undiagnosed illness or 
other disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2004).  

2.  The veteran is not shown to have a disability manifested 
by joint pain (other the knees or back) due to an undiagnosed 
illness or other disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims for service connection 
for a back disorder and joint pain, VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

With respect to the veteran's claims of service connection, 
the Board notes that the RO issued a letter dated in October 
2000 regarding the veteran's claims for disability benefits 
based on Persian Gulf War service.  

In February 2001, the RO issued a VCAA letter instructing the 
veteran to submit written statements from lay witnesses who 
had personal knowledge of the veteran's disabilities claimed 
as due to Persian Gulf War service.  

The RO also informed the veteran of the medical and other 
evidence needed to substantiate his claims and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the January 2004 Supplemental Statement of the Case 
(SSOC), the RO provided the veteran with the pertinent 
regulatory provisions regarding his claims of service 
connection for manifestations claimed as due to an 
undiagnosed illnesses.  The veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in March 2003, October 2003, 
November 2004 and January 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.   


Direct Service Connection and Persian Gulf Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1) (2004).  

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and is a "Persian Gulf 
veteran."  See 38 C.F.R. § 3.317 (2004).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities 
(rating schedule) for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service- connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).  

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  

Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from December 1990 to February 1992 in 
support of Operation Desert Shield/Desert Storm.  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War). 38 C.F.R. § 3.317.  


Factual Background

A service medical entry dated in July 1995 reflects the 
veteran's complaint of having had right side and lower back 
pain for a three-week period.  The examiner's assessment was 
that of low back pain.  

The service reports of medical examination dated in November 
1984, May 1991, January 1992, October 1995 and September 1998 
were negative for pertinent abnormality.  Likewise, the 
veteran consistently checked "NO" for recurrent back pain, 
swollen or painful joints and arthritis on report of medical 
history.  

In a July 1999 x-ray report of the lumbar spine, a private 
radiologist interpreted the images as "normal for age."  

In February 2000, the veteran sought emergency care for 
complaints of chronic back pain with the report of having a 4 
to 5 year history of intermittent back pain.  

The physician noted a history of regular VA treatment of his 
health concerns with diagnoses of chronic and recurrent back 
pain, GERD, osteoarthritis in the bilateral knees, and 
hypertension.  The physician diagnosed the veteran with 
chronic low back pain with exacerbation of pain.  

In VA clinical records dated from 1999 to 2002, the veteran 
was noted to have osteoarthritis with right lumbar 
radiculopathy with complaints of chronic low back pains and 
spasms.  

In a July 1999 clinical entry, the veteran was noted to have 
osteoarthritis with chronic intermittent low back and right 
knee pain.  In October 2000, the veteran was diagnosed with 
degenerative disc disease.  

In an April 2001 VA magnetic resonance imaging (MRI) scan of 
the lumbar spine, the examiner noted normal lumbar alignment 
with no evidence of subluxation.  The vertebral body and disc 
space heights were well maintained at all lumbar levels.  The 
L5-S1 levels demonstrate disc bulges with bilateral 
degenerative facet joint disease and moderate bilateral 
neural foraminal narrowing.  

In June 2001, the veteran was treated for complaints of back 
pain from a questionable work injury.  The examiner assessed 
the veteran with throacolumbar paravertebral strain.  

In a July 2002 VA neurology/radiculopathy consultation 
report, the examiner diagnosed the veteran with lumbar 
radiculopathy, right.  It was noted that the veteran started 
to have "low back pain gradually in the service but no 
injury [was] sustained as a cause of it."  The examiner's 
diagnosis was that of low back pain without radiculopathy.  

In a March 2003 x-ray report of the lumbar spine, the 
radiologist noted mild degenerative disc space narrowing at 
L5 and S1.  

In March 2003, the veteran underwent VA contract examination.  
The veteran's claimed conditions included joint pain and 
swelling, and degenerative and hypertrophic osteoarthritis, 
among other claims.  

With regard to joint pain and swelling, the veteran noted 
onset of problems in the right knee since 1991.  The veteran 
noted that his right knee problem caused his back condition 
and spasm.  The veteran also reported having had a 1995 back 
injury which also caused back spasms and cramping.  

On examination of the lumbar spine, radiation on movement was 
negative.  No muscle spasms,  tenderness or anklyosis was 
observed.  Straight leg raising on the right was to 55 
degrees with pain.  Straight leg raising on the left was to 
50 degrees with pain and no radiculopathy.  

The veteran's flexion was to 65 degrees; extension was to 30 
degrees; right/left lateral flexion was to 40 degrees; and 
right/left rotation was to 35 degrees with slight-to-moderate 
pain on motions.  

The examiner noted pain, fatigue, weakness, lack of 
endurance, but no incoordination.  Motor and sensory function 
was normal, bilaterally.  

The diagnoses included those of osteoarthritis and 
degenerative arthritis in the right knee and lumbar spine 
that included back cramps and joint pain and swelling.  

The examiner opined that the veteran had a back problem that 
was "definitely related to the military service," namely, 
the 1995 low back strain.   The examiner diagnosed the back 
condition as being degenerative disc disease of the lumbar 
spine confirmed by x-ray study.  

The examiner also opined that the veteran's joint pain and 
swelling was limited to the right knee due to injury in 1991 
with a diagnosis of chondromlacia.  

The contract examiner concluded that "it [was] not at least 
as likely as not that this veteran [was] suffering related 
chronic disability resulting from an undiagnosed illness at 
the present time."  

The examiner speculated that the veteran's deconditioning was 
due to age or an undiagnosed circulatory illness.  

In October 2003, the veteran underwent a VA spine 
examination.  It was noted that the veteran had a history of 
degenerative disease of the lumbosacral spine with constant, 
radiating pain.  

On examination of the back, the examiner noted no tenderness, 
spasm, fatigue, weakness, lack of endurance or 
incoordination.  The veteran had forward flexion to 90 
degrees, extension to 10 degrees with minimal discomfort, and 
lateral bending to 20 degrees with discomfort.  

The veteran's gait and motor and sensory examination of the 
lower extremities were "grossly normal."  The examiner 
diagnosed the veteran with degenerative joint disease and 
disc disease at the L5 and S1 level evidenced by x-ray study.  

In VA primary care notes dated in April 2003 and October, the 
veteran was noted to feel well except for chronic, 
intermittent low back pains.  It was noted that the veteran 
had osteoarthritis of the knees and low back pain with 
diagnosed degenerative disc disease.  

The veteran complained of having a 10-year history of chronic 
back and knee pain.  In nursing notes dated in February 2004, 
the veteran was issued knee and back braces for pain 
management.  

In November 2004, the veteran underwent VA joints 
examination.  The veteran complained of having pain in the 
knees that increased with any kind of activity.  The veteran 
noted the use of knee braces, a cane, and medications for his 
orthopedic complaints.  

An examination of the knees showed them to be normal with no 
redness or swelling.  Slight tenderness was noted on the 
lateral aspects of the patellae, bilaterally.  The knees 
flexed to 120 degrees and extended to 0 degrees with no 
abnormality or varus or valgus stress.  

The x-ray studies showed degenerative changes of the left 
knee with a normal right knee.  The examiner's diagnosis was 
that of degenerative joint disease with chrondromalcia 
patella noted in the left knee with residuals.  

The examiner opined that there "[was] no undiagnosed illness 
noted on this veteran."  

The examiner also opined that the veteran's right knee 
problem "most likely started during his military service."  
However, the examiner noted that the cause of the left knee 
problems could not be stated without resorting to unfounded 
speculation.  

The examiner opined that the degenerative changes were the 
cause of the knee problems and was thought to be post-
traumatic, however, it was not specifically noted in the left 
knee.  

In January 2005, the veteran underwent VA spine examination.  
The examiner reported his previous diagnosis of the veteran's 
degenerative disc and joint disease of the lumbosacral spine, 
which he noted "was not an undiagnosed problem."  

The examiner reported that the etiology of the degenerative 
disease was not known at the present time.  The examiner 
noted that, while the veteran claimed degenerative disease 
for a number of years, his service medical records only 
contain one complaint of low back pain with nothing reported 
on separation examination.  

The examiner noted that the first post-service complaint was 
not documented in the veteran's medical history until 1994.  
As such, the examiner reported that "it [was] not possible 
to state when the patient's problems with his back pain began 
without resorting to unfounded speculation."  

The veteran reported use of a cane four or five times a month 
and attributed his falls to his knee problems.  An 
examination of the spine was noted to be normal with no 
tenderness or spasm.  

The veteran had lateral bending to 25 degrees with minimal 
back discomfort.  His forward bending was to 90 degrees with 
rotation to 40 degrees, bilaterally, with minimal discomfort.  

His knee and ankle jerks were equal and symmetrical, 
bilaterally.  Sensory and motor examination of the lower 
extremities was normal.  Motor strength at the hips, knees, 
and ankles against resistance was normal.  The x-ray studies 
showed mild degenerative changes.  

The examiner's diagnosis was that of degenerative joint and 
disc disease of the lumbosacral spine at the L5-S1 level with 
residuals.  The examiner noted that the veteran had diagnosed 
conditions without evidence of any undiagnosed illness 
causing the veteran to have back pain.  


Back disability

The veteran asserts that his back pain and spasms are 
manifestations of an undiagnosed illness that was incurred in 
service.  

The Board notes that these assertions of having a chronic 
back disability as a result of an undiagnosed illness alone 
are insufficient to substantiate his claim, without 
supporting medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  

In the present case, the Board concludes that, while the 
available records included in the veteran's claims folder 
provide competent evidence of a diagnosed low back 
disability, the facts fail to establish a link between the 
veteran's back disorder an any injury or other event of his 
service.  

On recent VA spine examination, the examiner noted one entry 
of medical treatment for low back pain that was not reported 
on separation examination or noted in records until a few 
years following separation.  

Moreover, as the Board has previously discussed in this 
decision, compensation is payable to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In this regard, recent physical examinations of the veteran's 
spine have shown minimal pain on motion with no tenderness or 
spasm, essentially normal range of motion, and radiographic 
of mild degenerative changes.  

The Board concludes that the veteran does not have a chronic 
back disability resulting from an undiagnosed illness that 
was manifested to a compensable degree following his Persian 
Gulf War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Consequently, the preponderance of the evidence is against 
the claim for service connection for a back disability, on a 
direct basis and as a result of an undiagnosed illness, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the claim of service connection for a disability 
manifested by back must be denied.  



Joint Pain

In this case, the veteran claims service connection for joint 
pain.  The veteran's medical records reflect complaints of 
swollen joints on report of medical history in October 1995.  

The examiner noted swollen, painful joints in the right knee, 
leg cramps, and a stress fracture of the right foot.  Lower 
back pain, and pain in the right shoulder at times was 
questioned to be arthritis.  

However, on report of medical examination, the examiner noted 
abnormal findings for the right first metatarsal head and 
right patella.  

After service, the Board notes there is no evidence of any 
complaint, treatment, or diagnosis for any specific joint 
pain other than the knees and back or other reports of 
generalized joint pain.  

The veteran has been granted service connection for 
degenerative joint disease of the right knee, residuals of 
ring and little finger injury of the left hand, and residuals 
of right foot fracture of the first metatarsal.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  

Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

Although a veteran may testify as to symptoms he perceives to 
be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the competent evidence does not show the veteran to 
have generalized joint pain due to an undiagnosed illness, 
service connection for that disability cannot be granted.  
Id.; 38 C.F.R. § 3.303.  

The Board observes that there has been one report of joint 
pain, diagnosed as degenerative joint disease, in an August 
1998 VA primary care note.   However, there is no evidence 
that establishes a history of generalized joint pain that 
does not involve the veteran's back or knees.  

This single entry and the veteran's complaints of joint pain 
are outweighed by the lack of evidence of any continuity of 
other joint pain symptoms since service.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The Board recognizes that the veteran believes that his joint 
pain represents a disability due to service to include as due 
to an undiagnosed illness; however, he is not competent to 
render medical diagnoses or opinions upon which the Board may 
rely.  Espiritu, supra.  

In this case, there is simply no competent, medical evidence 
to support a finding that the veteran has a current 
disability manifested by joint pain other than in the knees 
or back that is due to an incident in service or an 
undiagnosed illness.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue discussed herein to otherwise warrant a favorable 
decision.  



ORDER

Service connection for back pain to include as due to an 
undiagnosed illness is denied. 

Service connection for joint pain to include as due to an 
undiagnosed illness is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


